Chief Justice SUTTELL,
concurring in the result and dissenting in part.
I concur with the majority’s holding that the Superior Court order vacating Tempest’s judgment of conviction should be affirmed, however, I depart from its reasoning. Rather, I agree with the conclusion of my dissenting colleague that the hearing justice failed to make the necessary findings of fact to support his ruling that the state made a deliberate decision not to disclose the statements of Donna Carrier.
It is my opinion that the hearing justice did not make a clear finding that the *688state’s failure to disclose statements made by Carrier was “deliberate” 'in line with Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), and its progeny, nor can such a finding be inferred. Although.the hearing justice properly cited Lerner v. Moran, 542 A.2d 1089, 1092 (R.I.1988),. when ' he defined “deliberate [non-disclosure]” as “a considered decision to suppress!,]” he completely omitted the second half of that definition. “Deliberate,” in the Brady context and in Lemer, is ■ defined as “a considered decision to suppress, taken for the very purpose of obstructing.” Id. (quoting United States v. Keogh, 391 F.2d 138, 146-47 (2nd Cir. 1968) (emphasis added)). There was testimony from the former prosecutor at the postconviction-relief hearing that tended to negate the contention that his purpose was to obstruct and there was nothing in the hearing justice’s decision to support any inference that he discredited the former prosecutor’s testimony in this respect. To the contrary, as the majority points out, the hearing justice “even noted the former prosecutor’s purported reason for not offering the information to the de-fénse: because he felt ‘it would lead to a continuance and to headaches.’” Lacking credibility determinations, therefore, the hearing justice’s decision does not adequately support the proposition that the former prosecutor’s failure to disclose the Carrier statements was “a considered decision to suppress, taken for the very purpose of obstructing,” or that the high value of the statements to the defense “could not have escaped the [state’s] attention.”1 Lerner, 542 A.2d at 1092 (quoting Keogh, 391 F.2d at 146-47) (emphasis added); see DeCiantis v. State, 24 A.3d 557, 572 (R.I.2011) (“we are satisfied that we can infer from the hearing justice’s. credibility determination that he did not find any deliberate nondisclosure on the part of the prosecution”). The equivocal nature of the former prosecutor’s testimony in this regard is emphasized in the hearing justice’s conclusion that “[b]y deciding not to disclose the newly arisen variations in [Carrier’s] story, [the former prosecutor] evidently sought to protect * * * [her] from additional impeachment.”
Accordingly, in my opinion, the majority at the very least should remand with instructions for the hearing justice to apply the proper standard and make credibility findings as it relates to the former prosecutor’s testimony.2 See Butterfly Realty v. James Romanella & Sons, Inc., 45 A.3d 584, 591 (R.I.2012) (case remanded for factual findings due to inconsistencies within the Superior Court decision). I do not advocate for such a remand, however, as I concur with the majority’s holding affirming the hearing justice’s decision to set aside Tempest’s conviction. I do so in reliance on the hearing justice’s ruling that the state’s failure to disclose certain evidence relating to the “maroon car” constituted a Brady violation.3
*689I
Facts and Travel Relating to the Maroon Car
I begin by summarizing the facts relating to the maroon car Brady claim. John McMann owned a maroon Buick at the time of the February 19, 1982 murder. The maroon car was registered at that time to Lee’s Pharmacy, a store of which John McMann was part-owner. In 1983, John McMann sold the maroon car to Robert Monteiro. At the time of the salé, Lee’s Pharmacy purchased a blue Buick to replace the maroon Buick that Monteiro had purchased.
At Tempest’s criminal trial, the state presented a witness, Lisa LaDue, who resided in the second-floor apartment of 409 Providence Street. LaDue testified that on the day of the murder she observed a maroon car parked in the driveway of 409 Providence Street when she arrived home at approximately 3:20 p.m.4 She also testified that upon entering the triple-decker apartment, she had “heard some moving around downstairs,” but that she had proceeded up the stairs to her apartment. Moreover, LaDue’s stepfather, Douglas Heath, testified that there was no vehicle in the driveway of 409 Providence Street when he arrived around 3:30 p.m. that day.
Significantly, Sherri Richards, Tempest’s sister-in-law, testified at trial that she observed Tempest between 4:30 and 4:45 p.m. in front of her house on the day of the murder standing next to the maroon car with Monteiro. She testified that Monteiro “used to borrow” the car from Kevin McMann and that “[h]e would later on purchase the car but not at that time.”5 This portion of Richards’ testimony — that Monteiro borrowed the car from Kevin McMann — -went uncontested at trial. The defense sought to impeach the witnesses who linked -Tempest to “Monteiro’s” maroon car on the day of the murder by presenting Martin Leyden, an employee of the Rhode Island Division of Motor Vehicles (DMV), who testified that Monteiro did not yet own the maroon vehicle at the time of the murder and that neither Mon-teiro nor his wife had any vehicle registered in their names until 1983. Additionally, the state presented Ronald Vaz, who testified that Tempest had confessed to fleeing the crime scene in “Monteiro’s car.”
In 2000 or 2001, a private investigator hired to work on Tempest’s case discovered a hand-written letter from John McMann in defénse counsel’s case file. The letter read:
“To whom it may concern:
“Enclosed, find a copy of a Bill of sale, for a 1983 Buick, purchased for Lee’s Pharmacy Inc. on May 27,1983.
“The sale of my red Buick to the Monteiro’s {sic ] took place after I received my new car.
“There is no way, I was without a car, before I picked up my new one.
“Respectfully,.
“John J. McMann Jr.”
• Then, in December 2012, the law firm of McDermott Will & Emery, LLP,- which *690had agreed to assist the New England Innocence Project (the NEIP) in preparing Tempest’s application for postconviction relief, hired an investigator, John Ci-notti, to work on Tempest’s case. Cinotti met with John McMann’s adult children, Kevin McMann and Sharon McMann-Mor-elli. Kevin McMann provided an affidavit to the investigator attesting that “[p]rior to the sale in 1983, [John McMann] never lent his car to * * * Monteiro, nor did [Kevin McMann] ever lend [his] father’s car, or any other car, to * * * Monteiro.” At the postconviction-relief hearing, McMann-Morelli testified that she never observed John or Kevin McMann lend the maroon Buick to Monteiro at any time before Monteiro purchased it in 1988. McMann-Morelli testified that her father, John McMann, had told her that he had gone to the Woonsocket Police Department to inform the police that he had never lent the maroon car to anyone. John McMann had done so at some point during the trial after reading in the newspaper that his car had been referenced in testimony. Kevin McMann also testified that he had never lent the maroon car to anyone and that he had also gone to the Woonsocket Police Department during Tempest’s trial with this information.
In his amended application for postcon-viction relief, Tempest claimed that his due process rights were violated by the state’s failure to disclose to the defense that John McMann and Kevin McMann had informed the Woonsocket Police Department that neither had ever lent the maroon Buick to Monteiro. Tempest claimed that this failure to disclose constituted a constitutional due process violation because the McManns’ statements were exculpatory evidence that the defense could have used to impeach Richards’ trial testimony that Monteiro would borrow the maroon car from Kevin McMann. Tempest argued that the evidence was also material as the maroon car was “the only thing” that tied Tempest to the crime scene during the time of the murder.
In response, the state raised the affirmative defense of laches, claiming that Tempest failed to timely pursue postcon-viction relief. Alternatively, the state maintained that there was no Brady violation because there was no direct evidence that the conversation between the McManns and the Woonsocket Police Department ever occurred. The hearing justice disagreed. He found that the state had failed to establish the affirmative defense of laches because Tempest’s delay in seeking postconviction relief was “reasonable — not ‘inexcusable’ or ‘unexplained,’” and the hearing justice also found that a Brady violation had in fact occurred.6 Accordingly, as noted by the majority, the hearing justice entered an order vacating Tempest’s conviction relying in part on the maroon car Brady violation.
On appeal, the state’s argument that the hearing justice erred in vacating Tempest’s conviction based on the maroon car Brady claim is two-fold. First, the state argues that the doctrine of laches should have prevented Tempest from litigating the maroon car Brady claim altogether because his delay in seeking postconviction relief was unreasonable and prejudicial to the state. Second, the state argues that, even if the laches defense does not apply, any evidence that the McManns did not lend the maroon car to Monteiro was not “material” pursuant to Brady. I address these arguments separately herein.
*691II
Laches
To establish a laches defense, “the state has the burden of proving by a preponderance of the evidence that [ (1) ] the applicant [was] unreasonably delayed in seeking relief and [ (2) ] that the state is prejudiced by the delay.” Raso v. Wall, 884 A.2d 391, 395, 396 (R.I.2005). These issues are questions of fact dependent on the circumstances of a particular case, id. at 396, and a reviewing court has discretion to weigh the equitable laches defense. Hazard v. Hast Hills, Inc., 45 A.3d 1262, 1270 (R.I.2012). It is well settled that “time lapse alone does not constitute lach-es.” Rodrigues v. Santos, 466 A.2d 306, 311 (R.I.1983). Because “the application of the defense of laches is generally committed to the discretion of the trial justice,” School Committee of Cranston v. Bergin-Andrews, 984 A.2d 629, 644 (R.I.2009) (quoting O’Reilly v. Town of Glocester, 621 A.2d 697, 703 (R.I.1993)), this Court “will not reverse the trial justice’s decision on what constitutes laches on appeal ‘unless it is clearly wrong.’ ” Id. (quoting Arcand v. Haley, 95 R.I. 357, 364, 187 A.2d 142, 146 (1963)).
A
Reasonableness of the Delay
Beginning with the first prong of the laches defense, the hearing justice found that the state had failed to prove that Tempest’s delay in seeking postconviction relief was unreasonable. Given the “myriad issues developed as potential claims * ⅜ * as well as the scope and complexity of the case as a whole,” the hearing justice determined that “the most balanced and equitable approach” to determining whether the laches defense applied was “to examine * * * Tempest’s general course of conduct over the past twenty years.” Although not bearing the burden of proof,7 Tempest presented evidence at the post-conviction-relief hearing to establish that his delay in pursuing postconviction relief was reasonable, including his own testimony and that of Martin Yant, Evelyn G. Munschy, Betty Anne Waters, Esq., and Gretchen Bennett, as well as an affidavit from Michael Kendall, Esq., a partner at McDermott Will & Emery. Based on the evidence presented at the postconviction-relief hearing, the' hearing justice made extensive findings of fact concerning Tempest’s conduct throughout the twenty years between his criminal conviction and the latest amendment to his application for postconviction relief.8
- The hearing justice found that, following Tempest’s conviction, Tempest lacked the funds to hire a postconviction-relief attorney. He found that, as a result, Tempest wrote several letters to James McCloskey, a minister who directed an innocence project in New Jersey, seeking his assistance. The hearing justice found that Minister McCloskey informed Tempest that he could not assist in his application for post-conviction relief because his case was “too much of a case for [McCloskey] tó handle.” *692He found that Tempest also worked alongside Munschy, who was a second-mother figure to Tempest, and who, despite not being an attorney, had expended a significant amount of time examining Tempest’s case files and looking into issues surrounding his case. Furthermore, the hearing justice found that Munschy and Tempest’s sister, Barbara . Small, had each spent substantial sums of their personal money to hire a private investigator, Martin Yant, to investigate Tempest’s case beginning in 2000. The hearing justice found that Yant worked extensively on the case, billing over two hundred hours, but that the investigation ceased eighteen months later when Munschy could no longer. afford to pay for Yant’s services.9'
Moreover, he found that Munschy wrote to. Attorney Waters in 2001 and to the NEIP repeatedly from 2001 to 2004 seeking representation for Tempest. He found that Attorney Waters was volunteering at the NEIP when the NEIP agreed to review Tempest’s case and that Attorney Waters did “the ground work looking for evidence, talking -to people in Rhode Island [while the NEIP] w[as] in charge of all the paperwork” and filings. He further found that . Attorney Waters filed a petition for deoxyribonucleic acid (DNA) testing on behalf of Tempest in 2004 and that the last DNA result came in 2015 and “form[ed] the body of a core claim within [Tempest’s] petition — newly discovered evidence.” Additionally, the hearing justice found that 2009 was the first time “the NEIP expanded its case review to include evaluation of non-DNA postconviction issues.”
Furthermore, the hearing justice found that the “substantial costs and attorney hours expended by McDermott Will & Emery as well as the NEIP demonstrate[d] the expanse of resources necessary to properly delve into such an investigation.”10 He found that the state had contributed to the delay in Tempest’s application by seeking continuances and ob-jécting to Tempest’s request for DNA testing, and that the state had failed to present any evidence that, had Tempest previously sought a public defender to file his postconviction-relief application, the Office of the Public Defender would have been able to litigate these claims faster than Tempest’s attorneys at McDermott Will & Emery and at the NEIP. Only “[a]fter consideration of the testimony and exhibits outlining the efforts of * * * Tempest to develop a comprehensive, mul-ti-claim postconviction[-]relief petition,” did the hearing justice find that “Tempest’s delay was not unreasonable, and, as a result, [that] the [s]tate’s defense of laches fail[ed].” The hearing justice considered the “overriding interests of justice” and concluded that the state had failed to show that it would be inequitable to allow Tempest to enforce his legal rights, especially in light of Tempest’s allegations that the state had “manipulate^] witness statements and physical evidence” in his criminal case. ’’
All of the findings of fact made by the hearing justice are clearly supported by the evidence presented at the postconviction-relief hearing.11 Notably, the state *693does not challenge any of these findings— put differently, there is no allegation that any of the specific findings of Tempest’s conduct are clearly erroneous or not supported by the record. Instead, the state argues that the trial justice’s ultimate denial of .its laches defense was erfoneous because Tempest’s delay was unreasonable as he had been on notice since 1992 that McMann could not have lent Monteiro the maroon car. The state argues that Tempest “took absolutely no legal or other action with respect to uncovering [this claim] and bringing, it as a basis, for post[ ]conviction relief.” The state’s argument fails in my opinion for several reasons.
First, the state’s position, ignores the lens through which the hearing justice con: sidered the laches issues — he examined Tempest’s overall,conduct and did not undertake a claim-by-claim, laches analysis. Although the state suggests in a footnote that the hearing justice’s laches determination should have parsed out the complex claims from the “uncomplicated” claims such as the maroon car Brady claim, the hearing justice was in the best position to determine how to.address the laches defense based on the circumstances of this particular case, and I see no error in his approach. Indeed, his method in addressing the laches defense was especially appropriate given that the state had originally sought to invoke the laches defense against all the claims in Tempest’s "application for postconviction relief. '
Nevertheless, even when reviewing the proposed laches defense specifically as it relates to the maroon car Brady, claim, there is ample evidence in the record before this Court and findings made by. the hearing justice to support his denial of such defense. There was testimony at the postconviction-relief hearing that Tempest became aware of the McMánns’ statements to the Woonsocket Police Department regarding the maroon car in late- 2013 when his private investigator approached Kevin McMann. At that time, Kevin McMann signed an affidavit attesting that neither he nor his father had ever lent the maroon car to Monteiro, and that they communicated this to the Woonsocket Police Department. Moreover, Kevin McMann testified at the postconviction-relief hearing that he never discussed what he disclosed to the police (regarding the maroon car) with Tempest or with any attorneys or investigators prior to' meeting with Tempest’s investigator in 2013.
The evidence the state relies on and claims was available to Tempest prior to this 2013 intervieiv with Kevin McMann and McMann-Morelli is unavailing. The handwritten letter from John McMann contained in defense counsel’s file, which the state relies on for its assertion that Tempest was on notice, could, at best, have informed Tempest that John McMann would not have sold his vehicle to Monteiro and been “without a car”, prior to 1983. This letter does not, however, indicate, let alone set forth, that neither John McMann nor Kevin McMann ever lent the maroon car to Monteiro in 1982. The letter also ' made no. indication that John McMann or Kevin McMann actually had .gone.to.the Woonsocket Police Department with this information. Accordingly, when this letter was discovered in Tempest’s file in 2001, it could not have placed Tempest on notice of a-possible Brady claim.
Additionally, there was evidence before the hearing justice that Tempest has always maintained his innocence and that he, with the assistance of family and friends, *694has always actively sought some form of postconviction relief. Munschy testified that she and Small initially hired a private investigator in 2000 because they both felt that they needed to uncover more material to present .to an attorney. Bennett, a volunteer at the NEIP, testified, and the hearing justice found her testimony credible, that cases of this magnitude can take many years to properly litigate postconviction-relief issues. Moreover, Rhode Island law, as codified in G.L.1956 § 10-9.1-8, provides that:
“All grounds for relief available to an applicant at the time he or she commences a proceeding under this chapter must be raised in his or her original, or a supplemental or amended, application. Any ground finally adjudicated or not so raised, or knowingly, voluntarily and intelligently waived in the proceeding that resulted in the conviction or sentence or in any other proceeding the applicant has taken to secure relief, may not be the basis for a subsequent application, unless the court finds that in the interest of justice the applicant should be permitted to assert such a ground for relief.”
Therefore, it is my opinion that the hearing justice was not clearly wrong in finding that Tempest’s delay was not unreasonable where there is ample evidence to support a finding that Tempest actively sought additional grounds for relief and that a premature filing of a postconviction-relief application could have barred future claims. See Ramirez v. State, 933 A.2d 1110, 1112 (R.I.2007) (the defendant was precluded from raising new issues in his third application for postconviction relief, where § 10-9.1-8 requires that all grounds for relief be raised in the initial postconviction-relief application, and the defendant failed to establish a reason why his claims could not have been raised in his first application).
In my opinion, the hearing justice’s findings as they relate to the reasonableness of Tempest’s delay were all supported by the evidence presented at the postconviction-relief hearing. His ultimate conclusion that “the twenty-year period associated with the pursuit of this petition for postconviction relief was * * * reasonable — not ‘inexcusable’ nor ‘unexplained’ ” was also supported by the record, well within his discretion, and not otherwise clearly wrong.
B
Prejudice to the State
The state also argues that the hearing justice erred in finding that it was not prejudiced by Tempest’s delay. Notably, however, the laches defense is a two-prong analysis necessitating that the hearing justice find both that the applicant’s delay was unreasonable and that the state was prejudiced by the delay. Raso, 884 A.2d at 395. Because, as previously noted, there is ample evidence to support the hearing justice’s finding that Tempest’s delay was not unreasonable — and consequently that the state failed to meet the first prong of the laches defense — a discussion of the second prong is not necessary.
It is my opinion that the tearing justice’s thorough analysis of the laches defense does not warrant a reversal. As this Court has previously noted, “ ‘[t]he standard of abuse of discretion is one that gives extreme deference to the [hearing] justice’s determination’ ” and “we may uphold a [hearing] justice’s ruling even if we would have ruled differently had we been in the [hearing] justice’s position.” State v. Gillespie, 960 A.2d 969, 980 (R.I.2008) (quoting State v. Remy, 910 A.2d 793, 797 (R.I.2006)). Accordingly, it was within the hearing justice’s discretion to weigh the evidence presented by both the state and *695Tempest, and to reach the outcome that he did; I discern no clear error in his conclusion that the state failed to prove the requisite elements of the laches defense.
Finally, I note that Tempest was convicted of murder in the second degree and sentenced to eighty-five years in prison. After rejecting the state’s defense of lach-es, the hearing justice presided over a postconviction-relief hearing that spanned twenty-four days, and he then determined, in a thoughtful and conscientious decision, that Tempest’s due process rights were violated and that Tempest was denied a fan trial. A fundamental principle animating our criminal justice system was articulated by Sir William Blackstone in his seminal work, Commentaries on the Laws of England: “[I]t is better that ten guilty persons escape, than that one innocent suffer.” 4 William Blackstone, Commentaries *352. In the circumstances of this case, I believe it to be in the interest of justice that the issues raised on appeal, which were fully vetted in the Superior Court, be decided on their merits.
Ill
Brady Claim
The state argues that, even if the laches defense does not bar Tempest’s application for postconviction relief, his Brady claim relating to the maroon car should fail because any evidence, if indeed withheld from the defense, was not material pursuant to Brady and was discoverable with the exercise of due diligence. Specifically, the state argues that Tempest could have discovered that the McManns would not have lent the maroon vehicle to Monteiro prior to trial, and that, accordingly, this evidence was not Brady material. The state also argues that while Kevin McMann’s testimony, as credited by the hearing justice, contradicted Richards’ testimony that Monteiro borrowed the maroon car in 1982, that did not mean that Richards did not see Tempest standing beside a maroon car (although not necessarily John McMann’s maroon car). The state further suggests that, because there was already trial testimony from the DMV employee that Monteiro did not own any vehicle at the time of the murder, thus contradicting Richards’ account of seeing Tempest next to “Monteiro’s” maroon car on the day of the murder, this new evidence — that the McManns would not have lent the car to Monteiro in 1982 — does not create a probability that the result of Tempest’s trial would have been different had this statement been available to the defense.
The state violates a defendant’s due process rights under Brady when it suppresses evidence favorable to the accused that is “material either to guilt or to punishment.” Brady, 373 U.S. at 87, 83 S.Ct. 1194. “[W]here a nondisclosure is not deliberate, [an] applicant [is] required to make a showing of materiality * * DeCiantis, 24 A.3d at 571. Evidence is “material” for purposes of Brady when a “reasonable probability” exists that “the result of the proceeding would have been different” if the suppressed evidence had been disclosed. Lerner, 542 A.2d at 1092 (quoting United States v. Bagley, 473 U.S. 667, 682, 105 S.Ct. 3375, 87 L.Ed.2d 481 (1985)). Reasonable probability does not require that “the defendant hvould more likely than not have received a different verdict with the evidence,’ only that the likelihood of a different result is great enough to ‘undermine[ ] confidence in the outcome of the trial.’ ” Smith v. Cain, — U.S. --, 132 S.Ct. 627, 630, 181 L.Ed.2d 571 (2012) (quoting Kyles v. Whitley, 514 U.S. 419, 434, 115 S.Ct. 1555, 131 L.Ed.2d 490 (1995)). “Impeachment evidence * * * as well as exculpatory evidence, falls within the Brady rule.” Bagley, 473 U.S. at 676, *696105 S.Ct. 3375. Brady has also been expanded to impose a duty on the prosecutor to learn of any favorable evidence “known to the others acting on the government’s behalf,” D’Alessio v. State, 101 A.3d 1270, 1278 (R.I.2014) (quoting Kyles, 514 U.S. at 437, 115 S.Ct. 1555), “including the ’police.” Kyles, 514 U.S. at 437, 115 S.Ct. 1555 (emphasis added).
This Court has previously stated that we “will not disturb a trial justice’s factual findings made on an application for post[ jconviction relief absent clear error or a showing that the trial justice overlooked or misconceived material evidence in arriving at those findings.” Chapdelaine v. State, 32 A.3d 937, 941 (R.I.2011) (quoting Gordon v. State, 18 A.3d 467, 473 (R.I.2011)). . We will, nonetheless, “review de novo any post[ ]conviction[-]relief decision involving questions of fact or mixed questions of law and fact pertaining to an alleged violation of an applicant’s constitutional rights.” Id. (quoting Gordon, 18 A.3d at 473).
After hearing extensive testimony,' the hearing justice found that “John McMann told the [Woonsocket Police Department] he did not loan his maroon car to ⅜ * ⅜ Monteiro” when the Tempest criminal trial was ongoing. The hearing justice found as fact that Kevin McMann “also informed law enforcement that he never loaned [the maroon car] out.” The hearing justice found that “there [wa]s no indication that [the former prosecutor] ever learned of these statements, and, as such, this evidence was never disclosed to defense counsel.” The hearing justice held that “although any nondisclosure by the [sjtate appeared] to be wholly inadvertent, it still failed to fulfill its duty to disclose.” The hearing justice noted that, here — where the state’s case against Tempest “was based entirely on circumstantial evidence,” and where “[t]he statement by * * * La-Due that she saw a maroon car upon returning home the afternoon of the murder, and the corresponding testimony from * * * Richards that she saw * * * Tempest standing by a maroon car driven by * * * Monteiro that same afternoon, constitute[d] the only piece of evidence linking * * * Tempest to the crime scene at the appropriate time” — any “evidence tending to suggest that * * * Tempest was not in a maroon car that day [was] enough to ‘undermine[] confidence in the outcome of the trial.’ ”
The state’s argument that Kevin McMann’s statement was not “suppressed” under Brady because Tempest, through the exercise of reasonable diligence,12 could readily have learned whether Kevin McMann loaned the maroon vehicle to *697Monteiro, was not raised before the Superior Court, nor was it raised before this Court in the state’s petition for writ of certiorari. Accordingly, it has been waived. See Town of Burrillville v. Rhode Island State Labor Relations Board, 921 A.2d 113, 119 (R.I.2007) (“[W]e will not consider any issue that is not included in a pétitíoner’s initial petition for issuance of a writ of certiorari.”); see also State v. Bido, 941 A.2d 822, 828-29 (R.I.2008) (“It is well settled that a litigant cannot raise an objection or advance a new theory on appeal if it was not raised before the trial court.”).
Moreover, Tenipest testified at the post-conviction-relief hearing that he was unaware of Monteiro borrowing the maroon car before Monteiro purchased it in 1983— not that he knew for a fact that Monteiro never borrowed the car. He also testified that, prior to being represented by McDer-mott Will & Emery, he did not have any knowledge that anybody from the‘McMann family had gone.to the police. William Dimitri, who sat second-chair in Tempest’s criminal trial, also testified that the state never disclosed to him that Kevin McMann had denied lending the car to Monteiro. Even with John McMann’s handwritten letter in Tempest’s file stating that he would not have been without a car prior to selling, there is no indication from the evidence presented at the postconviction-relief hearing that Tempest also knew that the McManns would not have lent the maroon car to Monteiro in 1992, as the state suggests.
This evidence, if properly disclosed to the defense, would have directly contradicted Richards’ trial testimony that Mon-teiro “used to borrow” the maroon car. •The. state presented no physical 'or eyewitness evidence- against Tempest at trial. As the trial justice who presided over the criminal case noted, “there[] [was] no doubt in the [cjourt’s mind that the connection [of] [Tempest] to the crime was all furnished by his own words * * * [according to the [s]tate’s case.”13 (Emphasis added.) In the state’s closing argument at the criminal trial, the state acknowledged that it had “brought out many of the failures or the deficiencies of the crime scene to explain to [the jury] why there [was] not [sic ] physical evidence connecting [Tempest] to the. crime.” The state in its closing also highlighted the importance , of the maroon car, by noting that:
“[Richards] ha[d] * * ⅜ told [the jury] about the maroon car [Tempest] ⅜ *' ⅜ was getting out of on February 19th outside of her place at about quarter to five in the afternoon. The maroon car should [have] sound[ed] familiar to [the jury] because the maroon car * * * that [LaDue] [had] described in the driveway outside 409 Providence Street. And once again, she has told you that that maroon car belonged to someone named Kevin McMann.”
Because, as the hearing justice noted, the maroon car was the only physical evidence linking Tempest to the murder scene during the time of the murder, any evidence tending to negate the credibility of the witness who testified that she observed Tempest in the maroon car that *698day tends to undermine confidence in the outcome of the trial. I see no clear error in the hearing justice’s findings of fact as they relate to the maroon car, and I agree that the evidence of the maroon car was material. Accordingly, I would affirm the order vacating Tempest’s conviction, albeit on different grounds than the majority.

. In my judgment the dissenting .opinion suffers from the same malady as the majority by making credibility determinations.


. I am also of the opinion that this Court should address the issue of improper police procedures and hold that the hearing justice erred in granting postconviction relief based upon this ground.


. On cross-examination, LaDue testified that the first time she ever told anybody that she had seen a maroon car was "a couple of weeks” before the commencement of trial, more than ten years after the murder. She indicated that that was the first time she remembered a maroon car.


. Richards had originally claimed that Mon- . teiro owned the maroon car. However, prior to trial, Richards gave a witness statement ■ where she stated: “I know the car I saw [Monteiro] in was the one that [Monteiro] bought from Lee's and that I had seen him driving around in that car several times at that time and that is why I thought he already owned it.”


. More specific findings made by the hearing justice are discussed as they become pertinent to my analysis of the Brady claim.


. The state has the burden of proof to invoke its laches defense, however, in Hazard v. East Hills Inc., 45 A.3d 1262, 1271 (R.I.2012), we held that "it was incumbent upon [the] plaintiff to come forth with a fair explanation of the reason for the delay” where the plaintiff had waited nearly a century before filing her claim and the defendant sought to invoke a laches defense.


. Over twenty years had passed since Tempest's conviction was affirmed by this Court in January 1995 and his second amended complaint seeking postconviction relief was filed in April 2015, which added several claims, including the maroon car Brady claim. See State v. Tempest, 651 A.2d 1198 (R.I.1995).


. The hearing justice also found that, although Yant .was no longer officially working on Tempest’s case, Munschy stayed in contact with Yant and he would assist when possible.


. An affidavit' was submitted by Attorney Kendall outlining the work performed by his firm in Tempest’s case. He attested that McDermott Will & Emery, LLP, worked on a pro bono basis alongside the NEIP beginning in 2012. He estimated that roughly 6,000 hours were spent working on this case.


.I agree, however, with the dissent that the state’s failure to present evidence that Tempest sought the assistance of the Office of the Public Defender or appointed counsel was an *693inappropriate consideration in a laches analysis. If Tempest were financially eligible, he would have been entitled to such representation.


. In State v. Clark, 754 A.2d 73, 78 n. 1 (R.I.2000), this Court
"'issue[d] .the caveat that, to qualify for post-conviction relief in respect to [a Brady ] issue, it [would] be necessary for [the] defendant to establish that evidence to be presented is newly discovered and was not known, or, in the exercise of reasonable diligence, would not have been known in time to raise the issue fully at trial or in a motion for new trial * ⅜
However, the United States Supreme Court, four years later, held in Banks v. Dretke, 540 U.S. 668, 124 S.Ct. 1256, 157 L.Ed.2d 1166 (2004), that its "decisions len[t] no support to the notion that defendants must scavenge for hints of undisclosed Brady material * * Id. at 695, 124 S.Ct. 1256. "A rale thus declaring ‘prosecutor may hide, defendant must seek,' is not tenable in a system constitutionally bound to accord defendants due process.” Id. at 696, 124 S.Ct. 1256. Since Clark, this Court has never articulated a “due diligence” requirement on the part of a defendant who claims a Brady violation. Following Banks, several courts have expressly declined to adopt a due diligence requirement. See Amado v. Gonzalez, 758 F.3d 1119, 1137 (9th Cir.2014); United States v. Tavera, 719 F.3d 705, 712 (6th Cir.2013); People v. Chenault, 495 Mich. 142, 845 N.W.2d 731, 737 (2014).


. ' Pour witnesses testified at the criminal'trial that Tempest had confessed to them his involvement in the murder: Donna Carrier and John Guarino, whose trial credibility was significantly compromised; Ronald Vaz, whose trial testimony the hearing justice characterized as "mortared with a hastily-made blend of inconsistencies and half-truths” and whose credibility was "thoroughly demolished]”; and Loretta Rivard, a witness who testified that Tempest confessed to her during an'evening of drinking beer and snorting cocaine. Consequently, it may be a low threshold to undermine confidence in the outcome of the trial.